PER CURIAM.'
The petitioner' seeks review by certiorari of an order of the circuit court denying its *288motion to strike and a renewal of its motion to drop a party defendant to the cause.
We have reviewed the petition, the petitioner’s brief, as well as the accompanying transcript of record and conclude that cer-tiorari should not issue and that the petition should be dismissed. See Welsh v. Tropical Roofing Company, Fla.App.1961, 127 So.2d 894.
Certiorari denied and petition dismissed.
HORTON, C. J., and PEARSON and CARROLL, CHAS., JJ., concur.